DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Election/Restrictions
Applicant’s election of Species X (touch sensor of figure 14); Species 3 (handbag) and Species A (the hole pattern of figures 4A, 4B and 5) in the reply filed on 6/29/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5, 6. 11, 13, 14, 18, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/22.


Drawings
The replacement drawing pages of 6/29/22 have been accepted by the examiner and entered into the record.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 516, 520 and E1 (figure 13A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “502” has been used to designate both the second opening and a step in the flowchart of Figure 9.  
Reference character “504” has been used to designate both first opening and a step in the flowchart of Figure 9.  
Reference character “506” has been used to designate both sidewall and a step in the flowchart of Figure 9.  
Reference character “510” has been used to designate both a vertical section and a step in the flowchart of Figure 9.  
Reference character “516” has been used to designate both an undefined element of figure 10 and a step in the flowchart of Figure 9.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Bostick (8,136,425).
With respect to claim 1, Bostick discloses an interactive object (steering wheel), comprising: a flexible substrate [130] comprising a soft material; a plurality of holes [132] extending from an inside surface of the flexible substrate [130] to an outside surface of the flexible substrate [130], the plurality of holes [132] forming a light-transmissive pattern [figures 2 and 3] at one or more locations of the flexible substrate [130], each hole [132] inherently including a first opening at the inside surface of the flexible substrate [130] and a second opening at the outside surface of the flexible substrate [130]; an illuminated surface [120] adjacent to the inside surface of the flexible substrate [130], the illuminated surface [120] extending along at least a portion of the inside surface of the flexible substrate [130] at the one or more locations including the plurality of holes [132]. 
Bostick does not specifically disclose the flexible substrate [130] comprising a material that is non-transmissive to light, but does disclose the “outer cover [130] may be arranged to permit light to pass through the outer cover [130]” [column 3, lines 1-3].  It would have been well within the skill of one versed in the art at the time the invention was made to form the flexible substrate of Bostick from a material that is non-transmissive to light to allow the light to only exit though the holes/perforations [132] to create a desirable light effect.
Bostick does not specifically disclose electronic components coupled to the light source but does disclose “the lighting element [120] may be arranged to provide continuous back lighting, pulsed back lighting, or non-continuous back lighting of the steering wheel [1]”, and also produce the effects of “flashing lights color patterns and other effects known in the art” [column 2, lines 60-65].  It is known in the art to produce such effects requires one or more electronic components electrically coupled to a light source of the illuminated surface and configured to control the light source.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Bostick to include one or more electronic components electrically coupled to a light source of the illuminated surface, to control the light source to provide a visual output via the illuminated surface to produce the effects described by Bostick.  
With respect to claim 2, Bostick does not disclose the comparative size between the first opening and the second opening.  It is well known that having light go through a hole having the input opening larger than the output opening produces a more concentrated and brighter light output.  It would have been well within the skill of one versed in the art at the time the invention was made to form the flexible substrate of Bostick so the first opening of each hole at the inside surface of the flexible substrate is larger than the second opening of such hole at the outside surface of the flexible substrate so that the light output will be more concentrated and brighter.  
With respect to claim 3, Bostick does not disclose the comparative size between the first opening and the second opening or that the holes are conical.  It is well known that having light go through a conical hole having the input opening larger than the output opening produces a more concentrated and brighter light output and having light go through a conical hole having the input opening smaller than the output opening produces a more diffused and softer light output.  It would have been well within the skill of one versed in the art at the time the invention was made to form each hole of the plurality of holes of Bostick to be have at least a partial conical shape between the first opening and the second opening to produce a more desirable light output.  
With respect to claim 4, Bostick does not disclose the comparative size between the first opening and the second opening of the holes.  It is well known that having light go through a hole having the input opening larger than the output opening produces a more concentrated and brighter light output.  It would have been well within the skill of one versed in the art at the time the invention was made to form the flexible substrate of Bostick so the first opening of each hole is larger than the second opening so that the light output will be more concentrated and brighter.  
With respect to claim 19, Bostick discloses a method of forming an interactive object (steering wheel), comprising: forming, in a flexible substrate [130] comprising a soft material, a plurality of holes [132] that extend from an inside surface of the flexible substrate [130] to an outside surface of the flexible substrate [130], the plurality of holes [132] forming a light-transmissive pattern [figures 2 and 3] at one or more locations of the flexible substrate [130], each hole [132] including a first opening at the inside surface of the flexible substrate [130] and a second opening at the outside surface of the flexible substrate [130]; providing an illuminated surface [120] adjacent to the inside surface of the flexible substrate [130], the illuminated surface [120] extending along at least a portion of the inside surface of the flexible substrate [130] at the one or more locations including the plurality of holes [132].
Bostick does not specifically disclose the flexible substrate [130] comprising a material that is non-transmissive to light, but does disclose the “outer cover [130] may be arranged to permit light to pass through the outer cover [130]” [column 3, lines 1-3].  It would have been well within the skill of one versed in the art at the time the invention was made to form the flexible substrate of Bostick from a material that is non-transmissive to light to allow the light to only exit though the holes/perforations [132] to create a desirable light effect.
Bostick does not specifically disclose electronic components coupled to the light source but does disclose “the lighting element [120] may be arranged to provide continuous back lighting, pulsed back lighting, or non-continuous back lighting of the steering wheel [1]”, and also produce the effects of “flashing lights color patterns and other effects known in the art” [column 2, lines 60-65].  It is known in the art to produce such effects requires one or more electronic components electrically coupled to a light source of the illuminated surface and configured to control the light source.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Bostick to include one or more electronic components electrically coupled to a light source of the illuminated surface, to control the light source to provide a visual output via the illuminated surface to produce the effects described by Bostick.  

Claims 1, 2, 3, 4, 7, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104510084.
With respect to claim 1, CN 104510084 discloses an interactive object [boot], comprising: a flexible substrate [32] comprising a soft material; a plurality of holes [translation page 2/3, lines 39] extending from an inside surface of the flexible substrate to an outside surface of the flexible substrate, the plurality of holes forming a light-transmissive pattern [translation page 2/3, lines 40-42] at one or more locations of the flexible substrate [32], each hole including a first opening at the inside surface of the flexible substrate and a second opening at the outside surface of the flexible substrate [translation page 2/3, lines 39-40; figures 3-4]; an illuminated surface [41] adjacent to the inside surface of the flexible substrate [32], the illuminated surface [41]extending along at least a portion of the inside surface of the flexible substrate [41] at the one or more locations including the plurality of holes [figures 3-4]; and one or more electronic components [43: power source; switch: 44; translation page 2/3, lines 43-45] electrically coupled to a light source [42] of the illuminated surface, the one or more electronic components configured to control the light source [42]to provide a visual output via the illuminated surface [41].  
CN 104510084 does not specifically disclose the flexible substrate [32] comprising a material that is non-transmissive to light, but does disclose the “outer accommodating bag [32] may be made of leather, PCV, PU, woven fabric or the like” [translation page 2/3, lines 32-33].  It would have been well within the skill of one versed in the art at the time the invention was made to form the flexible substrate of CN 104510084 from a material that is non-transmissive to light to allow the light to only exit though the holes [translation page 2/3, lines 39] to create a desirable light effect.
With respect to claim 2, CN 104510084 does not disclose the comparative size between the first opening and the second opening.  It is well known that having light go through a hole having the input opening larger than the output opening produces a more concentrated and brighter light output.  It would have been well within the skill of one versed in the art at the time the invention was made to form the flexible substrate of CN 104510084 so the first opening of each hole at the inside surface of the flexible substrate is larger than the second opening of such hole at the outside surface of the flexible substrate so that the light output will be more concentrated and brighter.  
With respect to claim 3, CN 104510084 does not disclose the comparative size between the first opening and the second opening or that the holes are conical.  It is well known that having light go through a conical hole having the input opening larger than the output opening produces a more concentrated and brighter light output and having light go through a conical hole having the input opening smaller than the output opening produces a more diffused and softer light output.  It would have been well within the skill of one versed in the art at the time the invention was made to form each hole of the plurality of holes of CN 104510084 to be have at least a partial conical shape between the first opening and the second opening to produce a more desirable light output.  
With respect to claim 4, CN 104510084 does not disclose the comparative size between the first opening and the second opening of the holes.  It is well known that having light go through a hole having the input opening larger than the output opening produces a more concentrated and brighter light output.  It would have been well within the skill of one versed in the art at the time the invention was made to form the flexible substrate of CN 104510084 so the first opening of each hole is larger than the second opening so that the light output will be more concentrated and brighter.  
With respect to claim 7, CN 104510084 discloses the interactive object is a garment [boot], garment accessory, or garment container.  
With respect to claim 8, CN 104510084 discloses the flexible substrate [32] comprises a user-accessible pouch [32 is a receiving pocket: translation page 2/3, lines 31-32: figures 3-4] having an opening [see figures 3-4], the user- accessible pouch comprising the one or more locations of the flexible substrate [32]; and the illuminated surface [41] is removable from and insertable into the user-accessible pouch by a user via the opening.  
With respect to claim 19, CN 104510084 discloses a method of forming an interactive object, comprising: forming, in a flexible substrate [32] comprising a soft material, a plurality of holes [translation page 2/3, lines 39] that extend from an inside surface of the flexible substrate [32] to an outside surface of the flexible substrate [32], the plurality of holes [translation page 2/3, lines 39] forming a light-transmissive pattern [translation page 2/3, lines 40-42] at one or more locations of the flexible substrate [32], each hole including a first opening at the inside surface of the flexible substrate and a second opening at the outside surface of the flexible substrate [translation page 2/3, lines 39-40; figures 3-4]; providing an illuminated surface [41] adjacent to the inside surface of the flexible substrate [32], the illuminated surface [41] extending along at least a portion of the inside surface of the flexible substrate [32] at the one or more locations including the plurality of holes [figures 3-4]; and electrically coupling one or more electronic components [43: power source; switch: 44; translation page 2/3, lines 43-45] to a light source [42] of the illuminated surface [41], the one or more electronic components [43: power source; switch: 44; translation page 2/3, lines 43-45] configured to control the light source [41] to provide a visual output via the illuminated surface [41].  
CN 104510084 does not specifically disclose the flexible substrate [32] comprising a material that is non-transmissive to light, but does disclose the “outer accommodating bag [32] may be made of leather, PCV, PU, woven fabric or the like” [translation page 2/3, lines 32-33].  It would have been well within the skill of one versed in the art at the time the invention was made to form the flexible substrate of CN 104510084 from a material that is non-transmissive to light to allow the light to only exit though the holes [translation page 2/3, lines 39] to create a desirable light effect.

Allowable Subject Matter
Claims 9, 12, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
	In an interactive object, comprising: a flexible substrate comprising a soft material that is non-transmissive to light; a plurality of holes extending from an inside surface of the flexible substrate to an outside surface of the flexible substrate, the plurality of holes forming a light-transmissive pattern at one or more locations of the flexible substrate, each hole including a first opening at the inside surface of the flexible substrate and a second opening at the outside surface of the flexible substrate; an illuminated surface adjacent to the inside surface of the flexible substrate, the illuminated surface extending along at least a portion of the inside surface of the flexible substrate at the one or more locations including the plurality of holes; and one or more electronic components electrically coupled to a light source of the illuminated surface, the one or more electronic components configured to control the light source to provide a visual output via the illuminated surface; prior art fails to show or suggest:
1)  The interactive object of any of the preceding claims, wherein the one or more electronic components include an internal electronics module integrated into the interactive object, the internal electronics module including at least one port, the interactive object further comprising: a first connector integrated into the interactive object and coupled to the internal electronics module via the at least one port; and a removable electronics module removably coupled to the interactive object via the first connector, the removable electronics module including a processor and a power source configured to communicate with the internal electronics module; a second connector integrated into the interactive object and coupled to the internal electronics module via the at least one port; 4wherein the illuminated surface is in communication with the internal electronics module via the at least one port and is removably coupled to the interactive object via the second connector; or
  2)  A capacitive touch sensor comprising a set of conductive lines integrated into the flexible substrate; and wherein the one or more electronic components include sensing circuitry configured to detect a touch input to the capacitive touch sensor and to control the light source to provide a visual output based at least in part on the touch input.  
3)  The one or more electronic components are configured to control the light source based on communication with a remote computing device to provide a visual output with the illuminated surface.  
In an 
interactive object, comprising: a flexible substrate non-transmissive to light; a light-transmissive pattern comprising a plurality of holes extending from an inside surface of the flexible substrate to an outside surface of the flexible substrate, each hole including a first opening at the inside surface of the flexible substrate that is larger than a second opening at the outside surface of the flexible substrate; 7an illuminated surface adjacent to the first opening of the plurality of holes at the inside surface of the flexible substrate; and one or more electronic components electrically coupled to a light source of the illuminated surface, the one or more electronic components configured to control the light source prior art fails to show or suggest the light source to provides a visual output based at least in part on one or more of an input from a remote computing device or an input from an input device of the interactive object.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salter (9,656,598) discloses substrate [68] having holes which direct light.
Ansell (10,813,428) discloses an illuminated handbag having the illumination source in a pocket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/          Primary Examiner, Art Unit 2875